Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
                        2.         Claims 4, 5, 8, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.          

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  
3.         Claims 21-25 are rejected under 35 USC § 101 for claim language "computer readable storage device". The claim language does not exclude transitory medium e.g. signal, carrier wave, etc. Examiner suggests the applicant to amend the claims as “a non-transitory computer readable storage medium….”.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.         Claims 1-3, 6, 10, 12-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (WO 2020/029160, hereinafter Shi) in view of Venugopal et al. (US 2020/0059283, hereinafter Venugopal).
	Regarding claim 1, Shi discloses an apparatus configured to be employed in a user equipment (UE) associated with a new radio (NR) system (page 07; para 0002; NR system), comprising: one or more processors configured to (page 25; para 04; computer program stored in a memory executed by a processor) : process a beam reporting configuration signal received from a base station associated therewith (page 16; para 0003; group based beam reporting), wherein the beam reporting configuration signal comprises: a measurement quantity information on one or more measurement quantities to be reported by the UE to the base station during beam reporting (page 04; para 0002; terminal device determines a signal to be measured for signal measurement according to resource configuration information; the terminal device measures a first reported amount of the signal to be 
	Shi does not explicitly disclose that the base station is gNodeB.
In an analogous art, Venugopal discloses that the base station is gNodeB (para 0039; gNodeB). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shi’s method/device by adding Venugopal's disclosure in order to manage communication at very high frequency. 
Regarding claim 14, Shi discloses an apparatus configured to be employed in a base station associated with a new radio (NR) system (page 07; para 0002; NR system), comprising: one or more processors configured to (page 25; para 04; computer program stored in a memory executed by a processor) : generate a beam reporting configuration signal to be provided to a user equipment associated therewith (page 16; para 0003; group based beam reporting), wherein the beam reporting configuration signal comprises: a measurement quantity information on one or more measurement quantities to be reported by the UE to the base station during beam reporting (page 04; para 0002; terminal device determines a signal to be measured for signal measurement according to resource configuration information; the terminal device measures a first reported amount of the signal to be 
	Shi does not explicitly disclose that the base station is gNodeB.
In an analogous art, Venugopal discloses that the base station is gNodeB (para 0039; gNodeB). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shi’s method/device by adding Venugopal's disclosure in order to manage communication at very high frequency. 
	Regarding claim 21, Shi discloses A computer readable storage device storing executable instructions that, in response to execution, cause one or more processors of a user equipment (UE) to perform operations of claim 1 (page 25; para 04; computer program stored in a memory executed by a processor). 
	Regarding claims 2, and 22, Shi discloses wherein the one or more processors is further configured to determine the set of beams from a plurality of beams associated with the gNodeB, based on a measured value of the one or more measurement quantities associated with the plurality of beams (page 03; para 0003 and 16; para 0001).

Regarding claim 17, Shi discloses wherein the one or more processors is further configured to process a beam reporting signal comprising a beam reporting content, received from the UE, in response to providing the beam reporting configuration signal to the UE (page 08; S210 and S220).
	Regarding claims 6, 18 and 23, Shi discloses wherein the one or more processors is further configured to determine a beam reporting content to be reported to the gNodeB, wherein the beam reporting content comprises a measured value of the one or more measurement quantities associated with the set of beams.
(page 09-para 0001; page 36-para 0007).
Regarding claims 10, 19 and 24, Shi discloses that the beam reporting content further comprises a set of resource indices respectively associated with the reference signals of the set of beams (page 11; last paragraph).
Regarding claims 12 and 16, Shi discloses that wherein the reference signal included within the reference signal information comprises a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) (page 17; para 0005-CSI-RS or SSB).
Regarding claims 13 and 25, She does not explicitly disclose wherein the one or more processors is further configured to generate a beam reporting signal comprising the beam reporting content, to be provided to the gNodeB, via a radio frequency (RF) interface (para 0034 and 0057).

5.	Claims 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi/Venugopal and further in view of Li (WO 2020/051844, hereinafter Li).

In an analogous art, Li discloses Li discloses that when the set of beams comprises multiple beams, the measured values of the one or more measurement quantities for the set of beams comprises absolute values, or both absolute values and differential values (page 20; para 0001; absolute value). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shi/Nenugopal’s method/device by adding Li's disclosure in order to analyze the measurement of a communication system.

Conclusion	
                        6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462